[Cite as Heinz v. State, 2022-Ohio-2466.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

TIMOTHY J. HEINZ,                                 CASE NO. 2022-P-0028

                 Plaintiff-Appellant,
                                                  Civil Appeal from the
        -v-                                       Court of Common Pleas

STATE OF OHIO, et al.,
                                                  Trial Court No. 2021 CV 00249
                 Defendants-Appellees.


                                            MEMORANDUM
                                              OPINION

                                       Decided: July 18, 2022
                                     Judgment: Appeal dismissed


Timothy J. Heinz, pro se, P.O. Box 1071, Ravenna, OH 44266 (Plaintiff-Appellant).

Dave Yost, Ohio Attorney General, and Michael A. Walton, Assistant Attorney General,
State Office Tower, 30 East Broad Street, 16th Floor, Columbus, OH 43215-3428 (For
Defendants-Appellees, State of Ohio and Attorney General Dave Yost).

Cooper D. Bowen and Lisa M. Zaring, Montgomery Jonson, LLP, 600 Vine Street, Suite
2650, Cincinnati, OH 45202 (For Defendants-Appellees, Judge Laurie J. Pittman, Clerk
Jill Fankhauser and Sheriff David Doak).

Eric Fink, 11 River Street, Kent, OH 44240 (For Defendants-Appellees, Eric N. Lindsey
and Eradal Inc.).

David J. Dirisamer, Barnes & Thornburg, LLP, 41 South High Street, Suite 3300,
Columbus, OH 43215 (For Defendant-Appellee, U.S. Bank Trust, N.A. as Trustee for
LSF9 Master Participation Trust).

Peter C. Kratcoski, Williams, Kratcoski & Can, LLC, 11 South River Street, Suite A, Kent,
OH 44240 (For Defendant-Appellee, Peter C. Kratcoski, Esq.).
MARY JANE TRAPP, J.

       {¶1}   On June 3, 2022, Timothy J. Heinz filed this appeal. He filed a pro se motion

for leave to appeal from two March 11, 2022 entries of the Portage County Court of

Common Pleas: one which declared him a vexatious litigator and another granting

summary judgment in favor of appellees. Mr. Heinz filed a prior appeal from the same

March 11, 2022 entries, which we dismissed because he did not seek leave to proceed

from this court. Heinz v. State, 11th Dist. Portage No. 2022-P-0019, 2022-Ohio-1369.

       {¶2}   A vexatious litigator must file an application for leave to proceed before the

expiration of the 30-day period under App.R. 4(A). RRL Holding Co. of Ohio, LLC v.

Stewart, 10th Dist. Franklin No. 20AP-493, 2021-Ohio-3989, ¶ 16. If a vexatious litigator

files for leave after the expiration of the 30-day period, an appellate court lacks jurisdiction

over the appeal. See State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St.3d

368, 2008-Ohio-2637.

       {¶3}   In this matter, Mr. Heinz sought leave pursuant to R.C. 2323.52(D)(3), but

he failed to file his notice of appeal within the 30-day period for filing under App.R. 4(A).

Thus, this court lacks jurisdiction over this matter.

       {¶4}   Accordingly, the motion for leave to proceed is overruled and this appeal is

dismissed as untimely.




MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.



                                               2

Case No. 2022-P-0028